     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 1 of 43



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

 GABIEL LOZADA-MANZANO, ET AL.

       PlaintiffS

             v.                              CIVIL NO. 15-2601 (RAM)

 UNITED STATES OF AMERICA

       Defendant


                             OPINION AND ORDER

Raúl M. Arias-Marxuach, United States District Judge

     Pending before the Court are plaintiffs Gabiel Lozada-Manzano

and his parents Cesar Lozada and Belkis Manzano’s (collectively,

“Plaintiffs”)      Motion   Requesting     Summary   Judgment    (“MSJ”)     and

Plaintiff’s [sic] Uncontested Material Facts and of Law (“SUMF”).

(Docket Nos. 126 and 127). Also pending before the Court is

Defendant    United    States      of    America’s   (“Defendant”      or   “the

Government”)      Answers to Plaintiff’s Statements of Uncontested

Material    Facts,    Opposition    to    Plaintiff’s   Motion   for    Summary

Judgment and Cross Motion For Summary Judgment (“Cross-MSJ”) which

included additional uncontested facts. (Docket No. 131). Having

considered the parties’ submissions, the Court DENIES Plaintiffs’

MSJ at Docket No. 126 and GRANTS Defendant’s Cross-MSJ at Docket

No. 131. Judgment of dismissal with prejudice shall be entered

accordingly.
      Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 2 of 43
Civil No. 15-2601 (RAM)                                                      2


                         I.    PROCEDURAL BACKGROUND

    A. Criminal Case No. 13-02921

      On May 22, 2013, a Grand Jury indicted Plaintiff Gabiel

Lozada-Manzano (“Lozada-Manzano”) in Criminal Case No. 13-292 of

two counts: (1) 18 U.S.C § 2191(1) and 2191(2) (carjacking; aiding

and abetting); and (2) 18 U.S.C. § 924(c)(1)(A)(ii) (use of a

firearm during and in relation to a crime of violence; aiding and

abetting). (Docket No. 3). The indictment arose from Lozada-

Manzano’s alleged brandishing of a firearm during the carjacking

of a green 1998 Mitsubishi Montero following the home invasion of

Mr. Alejandro Caloca Calbo’s (Mr. Caloca”) house. Id. at 1-2. Ten

months later, at a hearing before United States Magistrate Judge

Camille Vélez-Rivé, Lozada-Manzano’s counsel stated his intention

to file a motion to dismiss the indictment and a notice of alibi.

(Docket No. 50). The minutes of the hearing reflect that counsel

“presented conditions of bail which could be set[,]” conditions of

release were set, and an Appearance Bond was subsequently filed.

(Docket Nos. 51 and 52).

      On March 18, 2014, Lozada-Manzano’s counsel filed a Motion to

Dismiss Indictment. (Docket No. 48). Defendant did not respond. On

March 31, 2014, Lozada-Manzano’s counsel filed a Notice of Alibi

and Defendant responded on April 17, 2014. (Docket Nos. 53 and



1 Any docket citation in this section only refers to docket entries in Criminal
Case No. 13-292.
        Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 3 of 43
Civil No. 15-2601 (RAM)                                                              3


55). On May 6, 2014, Defendant filed a motion to dismiss the case

against    Lozada-Manzano        without   prejudice     “in     the    interest    of

justice.” (Docket No. 59). On May 7, 2014, United States District

Judge Daniel Dominguez granted the motion pursuant to Fed. R. Crim.

P. 48(a) and Judgment of Dismissal was entered that same day.

(Docket Nos. 60 and 61).

  B. Civil Case No. 15-2601

        On October 21, 2015, Plaintiffs filed a Complaint against the

Government       pursuant   to    the   First,    Fourth,      Fifth,   Eighth     and

Fourteenth Amendments to the United States Constitution and for

malicious prosecution per the Federal Tort Claims Act (“FTCA”), 28

U.S.C. 2671, et seq. and Articles 1802 and 1803 of the Puerto Rico

Civil    Code,    32   L.P.R.A.    §§   5141     and   5142.    (Docket.    No.    1).

Plaintiffs aver that “negligently supervised federal officials

tried to bring about the wrongful conviction and imprisonment of

plaintiff Lozada-Manzano in the Federal District Court[.]” Id. at

1. Because of this alleged wrongful conviction, Lozada-Manzano was

imprisoned for ten (10) months until the Court dismissed the

charges against him. Id. at 2. Plaintiffs request $7,7000,000 in

damages arising from Lozada-Manzano’s purported wrongful arrest,

prosecution, and incarceration. Id.

        On September 21, 2016, the Government filed a Motion to

Dismiss for lack of subject matter jurisdiction under Fed. R. Civ.

P. 12(b)(1) and failure to state a cognizable claim for relief
       Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 4 of 43
Civil No. 15-2601 (RAM)                                                  4


under Fed. R. Civ. P. 12(b)(6). (Docket Nos. 15 and 16). United

States District Judge Carmen Cerezo granted it in part and denied

it in part. (Docket No. 38). She dismissed the constitutional

claims given that United States Supreme Court precedent holds “that

the FTCA does not waive the government’s sovereign immunity for

constitutional torts.” Id. at 1. The Order also held that “all of

the allegations involving a purported ‘negligent investigation’ by

particular, but unnamed, law enforcement agents were geared to

establish the constitutional torts” which were “just dismissed.”

Id. at 2. Thus, the only remaining claims are those for malicious

prosecution under the FTCA. Id. at 3. The Order was silent as to

the Article 1802 and 1803 claims. Partial Judgment dismissing the

constitutional claims was entered on August 4, 2017. (Docket No.

39).

       The case was transferred to the undersigned on June 20, 2019.

(Docket No. 87). On July 24, 2020, Plaintiffs filed an MSJ and

SMUF alleging that the Federal Bureau of Investigation (“FBI”) and

the United States Attorney’s Office maliciously prosecuted Lozada-

Manzano by fabricating evidence against him or failing to disclose

exculpatory evidence. (Docket Nos. 126 and 127). Plaintiffs argue

that these actions, coupled with purported misrepresentations to

the Grand Jury, were done to indict and convict Lozada-Manzano.

(Docket No. 126 at 2). However, officers such as Task Force Officer

Lester Pérez-Difre (“T.F.O. Pérez-Difre”) allegedly knew that
      Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 5 of 43
Civil No. 15-2601 (RAM)                                                   5


Lozada-Manzano had been arrested an hour earlier in connection to

the carjacking of a Toyota Corolla. Id. at 10, 14-15.

      On September 9, 2020, Defendant replied and filed its Cross-

MSJ. (Docket No. 131). It avers that most of Plaintiffs’ material

facts and accompanying exhibits are either inadmissible because

they are hearsay, or because they are subjective characterizations

of what allegedly occurred during and after the home invasion. Id.

at 1-7 and 15. Defendant also claims that Lozada-Manzano’s 2013

indictment was based on probable cause because it was grounded on

three positive photographic identifications by three minor victims

on three separate dates. Id. at 20 and 22-23. Lastly, the Cross-

MSJ   posits   that   Plaintiffs   cannot   prove   that   the   Government

submitted false evidence to the Grand Jury. Id. at 23. Plaintiffs

replied on September 23, 2020. (Docket Nos. 134-135).

  II.    STANDARD GOVERNING FED. R. CIV. P. 56 SUMMARY JUDGMENT

      Summary judgment is proper under Fed. R. Civ. P. 56(a) if a

movant shows “no genuine dispute as to any material fact” and that

they are “entitled to judgment as a matter of law.” A dispute is

genuine when “the evidence about the fact is such that a reasonable

jury could resolve the point in favor of the non-moving party.”

Alicea v. Wilkie, 2020 WL 1547064, at *2 (D.P.R. 2020) (quotation

omitted). A fact is material if it “may potentially ‘affect the

outcome of the suit under governing law.’” Carlos Rivera Cuevas,

et al. v. Municipality of Naranjito, et al., 2021 WL 359979, at *2
        Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 6 of 43
Civil No. 15-2601 (RAM)                                                      6


(D.P.R. 2021) (quoting Albite v. Polytechnic Univ. of Puerto Rico,

Inc., 5 F. Supp. 3d 191, 195 (D.P.R. 2014)).

        The movant bears the initial burden of proof that there is no

genuine issue of material fact. See Feliciano-Munoz v. Rebarber-

Ocasio, 970 F.3d 53, 62 (1st Cir. 2020) (citation omitted). Yet,

the     non-movant     may    “defeat   a    summary    judgment   motion   by

demonstrating, through submissions of evidentiary quality, that a

trialworthy issue persists.” Robinson v. Town of Marshfield, 950

F.3d 21, 24 (1st Cir. 2020) (quotation omitted). When evaluating

a motion for summary judgment, “a court should review the record

in its entirety and refrain from making credibility determinations

or weighing the evidence.” Carlos Rivera Cuevas, et al., 2021 WL

359979, at *2 (citation omitted) (emphasis in original). The First

Circuit Court of Appeals (“First Circuit”) has been clear that

“[e]ven in cases where elusive concepts such as motive or intent

are at issue, summary judgment may be appropriate if the nonmoving

party     rests   merely      upon   conclusory   allegations,     improbable

inferences, and unsupported speculation.” Turner v. Wall, 2020 WL

5543935,     at   *1   (1st   Cir.   2020)   (quoting   Medina-Munoz v. R.J.

Reynolds Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990)).

        Local Rule 56 also governs summary judgment. See L. CV. R.

56. Per this Rule, a nonmoving party must “admit, deny or qualify

the facts supporting the motion for summary judgment by reference

to each numbered paragraph of the moving party’s statement of
          Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 7 of 43
Civil No. 15-2601 (RAM)                                                         7


material facts.” Id. Adequately supported facts “shall be deemed

admitted unless controverted in the manner prescribed by the local

rule.” Advanced Flexible Circuits, Inc. v. GE Sensing & Inspection

Techs. GmbH, 781 F.3d 510, 520 (1st Cir. 2015) (quotation omitted).

The Rule also allows a non-movant to present additional facts “in

a separate section.” L.CV. R. 56 (c). Parties may not incorporate

numerous additional facts within their opposition. See Martinez v.

United States, 2020 WL 5039242, at * 2 (D.P.R. 2020) (citations

omitted). Litigants ignore Rule 26 at their peril. Id.

                              III. FINDINGS OF FACT

          After   analyzing     Plaintiffs’    SUMF     (Docket     No.     127),

Defendant’s additional facts (Docket No. 131) and Plaintiffs’

reply to said facts (Docket No. 135), and only crediting material

facts      that   are   properly   supported   by   a   record    citation    and

uncontroverted, the Court makes the following findings of facts:2

Home Invasion and Carjacking of Mitsubishi Montero

     1.     On July 22, 2012, between 3:00pm and 3:15 p.m., Alejandro

            Caloca Calbo (“Mr. Caloca”) went to the balcony area of

            his house after observing two (2) individuals get out of a

            vehicle, point a firearm at him, tell him to open the iron




2   Reference to a Finding of Fact shall be cited as follows: (Fact ¶ _).
         Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 8 of 43
Civil No. 15-2601 (RAM)                                                        8


           gate of his garage and demand entry to his home. (Docket

           Nos. 127 ¶ 27; 131 ¶ 3).3

    2.     Mr. Caloca’s house was located at 246 St., Urb. Country

           Club, Carolina, Puerto Rico. (Docket No. 131 ¶ 3).

    3.     Two (2) robbers entered Mr. Caloca’s house during the home

           invasion. (Docket No. 127 ¶ 22).

    4.     The robbers were masked during the entirety of the home

           invasion. Id. ¶ 24.

    5.     During the home invasion, Mr. Caloca was gagged, bound,

           and had his hands tied with a plastic wrap while the robbers

           ransacked his whole house and went through his bedroom

           drawers and the entire kitchen. Id. ¶¶ 25-26.

    6.     At around 4:30 p.m., Mr. Caloca’s daughter Sadie Caloca

           Marrero (“Sadie”), his wife Mrs. Nilda Marrero, and his

           three, then minor, grandchildren Andrick Melendez Caloca

           (“Andrick”)    (15   years   old),    Alondra     Melendez    Caloca

           (“Alondra”)    (13   years   old)   and   Jadie   Melendez    Caloca

           (“Jadie”)   (11   years   old)   (collectively     the   “minors”),

           arrived at the house from the beach where they found an

           ongoing home invasion. (Docket Nos. 131 ¶ 4; 127 ¶ 28).




3 Plaintiffs’ SMUF describes the vehicle as a white taxi van, whereas Defendant’s
additional facts describe it as a minivan. (Docket Nos. 127 § 21; 131 ¶ 3).
         Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 9 of 43
Civil No. 15-2601 (RAM)                                                       9


    7.     Once they arrived at the house, Sadie parked in front of

           the   house   and   Jadie   went   running   towards   the   inside.

           (Docket No. 127 ¶ 29).

    8.     After going inside the house, Jadie saw Mr. Caloca tied up

           and gagged on the floor and two males robbing the house.

           Id.

    9.     One of the robbers grabbed Jadie and placed a gun to her

           forehead. This robber was dressed fully in black, had “very

           big sunglasses” and his face was covered with a piece of

           cloth and a cap. Id. ¶ 30.4

    10.    Jadie identified Lozada-Manzano as the robber with the gun

           and described him as being the heavier of the two robbers.

           Id. ¶ 31.

    11.    The other, skinnier robber had a red piece of cloth on his

           face and was also wearing “real big sunglasses.” He was

           not identified. Id. ¶¶ 30-32.

    12.    Per Sadie’s deposition, one of the robbers carried a gun

           while the other one had a set of cutting pliers. Id. ¶ 38.

    13.    The robbers went out of the house around 4:30pm when Sadie

           arrived with her children. Id. ¶ 33.

    14.    Sadie remembers arriving at Mr. Caloca’s house at around

           3:00pm to 4:00pm. Id. ¶ 34.


4 Plaintiffs’ SMUF states that the heavier robber placed a gun against Sadie’s
forehead, but Jadie’s deposition proffered by Plaintiffs shows that the robber
placed a gun against Jadie’s forehead. (Docket Nos. 127 ¶ 30; 132-1 at 10).
     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 10 of 43
Civil No. 15-2601 (RAM)                                                 10


  15.   Alondra states in her deposition that they arrived after

        they left the beach around 4:00pm to 5:00pm. Id. ¶ 35.

  16.   Mr. Caloca testified in his deposition that the robbers

        left close to 4:30pm. He testified as such because he

        believes he spent one and a half (1.5) hours tied up in

        the house. Id. ¶ 27.

  17.   Sadie’s deposition states that after the robbers went out

        of the house, they approached her and when she saw them

        facing her, she lowered her head and the robbers asked for

        the keys to her 1998 green Mitsubishi Montero (“Montero”).

        (Docket No. 132-4 at 30).

  18.   One of the robbers, the one with a gun, placed the gun

        against Sadie to force her to hand over the keys to her

        vehicle. (Docket No. 127 ¶ 38).

  19.   Sadie’s deposition states that “since she still had the

        keys in her hand,” she handed the keys “to them without

        looking at their faces.” (Docket No. 132-4 at 30).

  20.   Sadie’s further testified that she did not see any of the

        robbers’ faces. (Docket No. 127 ¶ 36).

  21.   She answered “no” to Plaintiffs’ counsel’s question whether

        she could identify the robbers “from what [she] saw” of

        them. (Docket No. 132-4 at 29-30).
     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 11 of 43
Civil No. 15-2601 (RAM)                                                 11


  22.   While the two robbers were boarding the Montero to steal

        it, Andrick went inside the van to retrieve his mobile

        phone and placed a 911 call. (Docket No. 127 ¶¶ 42 and 44).

  23.   Only one phone call was made to the 911 system by the

        victims. Id. ¶¶ 43, 50.

  24.   While the carjacking of the Montero was going on, Jadie

        saw Andrick place the 911 call. Id. ¶ 45.

  25.   Andrick used the phone number (787) 422-9877 to call the

        911 system and he identified the number as his during his

        deposition. Id. ¶ 46.

  26.   The robber with the gun got the keys and sat in the driver’s

        seat of the Montero while the one with the pliers sat in

        the rear seat behind the passenger’s seat and they left

        Mr. Caloca’s house. Id. ¶¶ 39-40.

  27.   The Montero was abandoned in front of a laundromat in the

        parking lot of the Borinquen Commercial Center. (Docket

        Nos. 127 ¶ 51; 131 ¶ 5).

  28.   Borinquen Commercial Center is about seven (7) minutes away

        by car from Mr. Caloca’s house. (Docket No. 127 ¶ 52).

  29.   None of the victims saw the alleged car change the robbers

        made   from   the   Montero   to   another   car   at   Borinquen

        Commercial Center. Id. ¶ 54.
     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 12 of 43
Civil No. 15-2601 (RAM)                                                 12


  Criminal Investigation of Lozada-Manzano

  30.   On July 22, 2012 the Carolina Command Center Report PPR-

        589 was created as to complaint # 2012-8-316-04457. The

        PPR-589 is generated at 4:38pm stating that two individuals

        had robbed the victims. Id. ¶ 55.

  31.   Amanda C. Soto-Ortega was a Special Assistant U.S. Attorney

        (“SAUSA Soto”) assigned to prosecute cases related to

        firearms,    controlled    substances    and   violent    crimes,

        including but not limited to carjackings, during November

        2011 to November 2014. (Docket No. 131 ¶ 1).

  32.   Between April 2013 to May 2013, a criminal case against

        Lozada-Manzano was referred to her for prosecution by the

        FBI. Id. ¶ 2.

  33.   Police Officer Jose Rivera (“Agent Rivera”) was personally

        involved in the criminal investigation of Lozada-Manzano

        as an FBI Task Force Officer. Id. ¶ 16.

  34.   He had been a Task Force Officer since May 2012 and a

        Police Officer since the year 2000. Id.

  35.   As part of the FBI’s investigation, the Puerto Rico Police

        Department (“PRPD”) performed individual photo lineups for

        the victims to review. During these lineups, the minors

        identified Lozada-Manzano as one of the perpetrators of

        the home invasion and carjacking of July 22, 2012. Id. ¶

        6.
      Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 13 of 43
Civil No. 15-2601 (RAM)                                                     13


    36.   The five (5) victims were given ample time to review the

          nine (9) photographs prior to circling Lozada-Manzano’s

          for ID purposes and were advised by Agent Rivera if they

          were sure of their identification. Id. ¶ 24.5

    Mr. Caloca’s Testimony as to Lozada-Manzano’s Identification

    37.   Mr. Caloca and Sadie stated in their depositions that they

          could not identify or recognize any of the robbers. (Docket

          Nos. 127 ¶ 75; 132-3 at 48; 132-4 at 29-30).

    38.   During   Mr.    Caloca’s    deposition,     Defendant’s     counsel

          “clear[ed] up” for the record “that Mr. Alejandro was not

          confronted with a line up.” (Docket No. 132-3 at 38).

    39.   FBI agents went to Mr. Caloca’s house four (4) or five (5)

          times to interview the victims. (Docket No. 127 ¶ 69).

    40.   Mr. Caloca testified in his deposition that at least on

          one of those visits, agents brought a book containing

          pictures of possible suspects of the crime. Id. at ¶ 70.

    41.   He testified that he always told the FBI agents that the

          assailants were masked. Id. ¶ 79.

    42.   He was also interviewed by SAUSA Soto at the federal

          building in Hato Rey. Id. ¶ 80.




5 The Court notes that the first identifications of Lozada-Manzano by Jadie and
Andrick occurred in February 2013 before the case was referred to SAUSA Soto.
Per Agent Rivera’s Sworn Statement, the third identification of Lozada-Manzano
by Alondra occurred in April 2013 allegedly in his presence. (Docket No. 131-2
at 3). Plaintiffs do not contest this fact.
      Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 14 of 43
Civil No. 15-2601 (RAM)                                                     14


    43.   Mr. Caloca’s deposition shows that he answered “no” to

          Plaintiffs’ counsel’s questions whether an agent told him

          that they believe that any of the persons in the photo

          array committed a crime. (Docket No. 132-3 at 48).

    Identification of Lozada-Manzano by the Three (3) Minor Victims

    44.   The minors identified Lozada-Manzano on three different

          dates in a photo lineup of nine (9) individuals by circling

          Lozada-Manzano’s face or photo. (Docket No. 131 ¶¶ 4 and

          24).

    45.   In the three photo arrays signed by the minor victims

          identifying    Lozada-Manzano,     Sadie’s    signature     appears

          alongside her children’s because they were minors at the

          time of the investigation. (Docket Nos. 127-17, 127-18,

          127-19; 132-4 at 16).6

    46.   While at least one of the minors stated in their deposition

          that they told agents they had doubts as to the suspect’s

          identification during the photo lineups, they all testified

          that they selected Lozada-Manzano because he was the one

          who looked most similar to one of the robbers. (Docket Nos.

          132-1 at 19; 132-2 at 4; 132-5 at 11-12).




6 Plaintiffs and Defendant filed identical copies of the photo arrays signed by
the minors and Sadie. (Docket Nos. 127-17 through 127-19; 131-3 through 131-
5). Subsequent references to these photo arrays will only cite the exhibits
filed alongside Plaintiff’s SMUF at Docket No. 127.
      Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 15 of 43
Civil No. 15-2601 (RAM)                                                            15


    Jadie’s Identification of Lozada-Manzano

    47.   On February 2, 2013 at 5:05 p.m., Jadie identified Lozada-

          Manzano in a photo lineup. (Docket No. 127 ¶ 86).

    48.   Jadie never saw the robber who grabbed her and pointed a

          gun at her without a mask. Id. ¶ 37.7

    49.   Jadie testified that she only noticed the cheekbones a

          little   bit   on   the    heavier   robber    as    he    “had    on   the

          sunglasses, plus the mask” and was only able to see “sort

          of like a line”. Id. at ¶ 32.

    50.   Jadie testified during her deposition that she identified

          Lozada-Manzano      because   “that’s    the    one       that    has   the

          characteristics,     the    factions    that   was    more       like   the

          [robber].” (Docket No. 132-1 at 16).

    51.   She also testified that by “factions” she means “the shape

          of the face and the body. Even though it was covered.” Id.

          at 22.

    52.   Jadie stated in her deposition that she circled Lozada-

          Manzano’s face because of “the facial characteristics of

          that person[.]” (Docket No. 132-1 at 10).

    53.   She also testified that she told the agents during the

          identification process that the robbers were wearing masks

          during the home invasion. Id. at 19-20.


7 Plaintiffs’ SMUF states that Sadie never saw the robbers without a mask.
(Docket No. 127 ¶ 37). But the depositions show that Jadie was the one who
stated to not having seen the robbers without a mask. (Docket No. 132-1 at 26).
      Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 16 of 43
Civil No. 15-2601 (RAM)                                                     16


    54.   Jadie stated that she told the agents during the lineup

          process that Lozada-Manzano was similar to the robber that

          had placed a gun to her head. Id. at 19.

    55.   To questions from Plaintiffs’ counsel about how close Jadie

          was to the person who put a gun to her head, Jadie stated

          he came towards her and “was very close.” Id. at 20.

    56.   In   her   deposition,    Jadie   confirmed   that    it   was   her

          handwriting next to Lozada-Manzano’s picture and that the

          additional signature was her mother’s. Id. at 10-11.8

    57.   Jadie testified that nobody forced her, influenced her or

          suggested to her who she should circle. Id. at 11.

    58.   To   questions   from    Plaintiffs’   counsel   if   agents     had

          suggested to her the identity of who she circled, she

          replied “No, I circled it because he looked like him.” Id.

          at 25.

    59.   Jadie answered “no” to questions from Plaintiffs’ counsel

          if the agents who showed her the photographic lineup ever

          told her “‘Do not worry if you don’t know exactly the

          person. We’ll sort it out later.’” Id.

    60.   Jadie testified in her deposition that at least on one

          occasion she was alone with the agents when she identified

          Lozada-Manzano. Id. at 27-28.


8 Sadie’s deposition shows that she confirmed that it was her signature and
Jadie’s in the February 2, 2013 photo array identifying Lozada-Manzano as one
of the robbers. (Docket Nos. 132-4 at 14-15; 127-17).
     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 17 of 43
Civil No. 15-2601 (RAM)                                                       17


  61.   She    answered   “yes”   to   Defendant’s       counsel’s    question

        whether she circled Lozada-Manzano’s picture “freely and

        voluntarily.” Id. at 11.

  62.   The day she circled Lozada-Manzano’s picture, Jadie was

        with her mother. Id. at 28.

  Andrick’s Identification of Lozada-Manzano

  63.   On February 14, 2013 at 4:50 p.m., Andrick identified

        Lozada-Manzano in a photo lineup. (Docket No. 127 ¶ 87).

  64.   Andrick’s   deposition     states    that   he    remembers   several

        police    officers   going     to   his   grandfather’s      house    to

        interview him and show him pictures. (Docket No. 132-5 at

        10).

  65.   When agents showed Andrick the photo lineup, he testified

        that there was no way to recognize anybody “because these

        three people were masked.” (Docket No. 127 ¶ 72).

  66.   He stated during his deposition that the robbers’ faces

        were covered with a cloth. (Docket No. 132-5 at 20).

  67.   Andrick answered that he “suppose[d] so” to questions from

        Defendant’s   counsel     if   he   had   told   agents   during     the

        lineups that the robbers were masked. Id. at 24.

  68.   He answered “no” to Plaintiffs’ counsel’s question whether

        anybody had told him about a third robber that was not in

        his specific recollection. He stated that “[a]s to the
      Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 18 of 43
Civil No. 15-2601 (RAM)                                                         18


          third person, […] I do know that there were few persons

          there. Maybe three (3) or more.” Id. at 21.

    69.   To   questions    from    Defendant’s     counsel   whether    anybody

          forced him to circle Lozada-Manzano, Andrick testified that

          “[f]rom   the    very    beginning   it   was   mentioned     that   the

          persons were masked and that what [the victims] were going

          to be circling were persons that somewhat looked like or

          were alike.” (Docket No. 127 ¶ 73).

    70.   Andrick testified that he circled Lozada-Manzano’s picture

          because the shape of his head looked alike to that of one

          of the robbers. (Docket No. 132-5 at 11-13, 23).

    71.   Andrick confirmed during his deposition that he made the

          circle around Lozada’s picture and confirmed that it was

          his signature next to the picture. Id. at 13.9

    72.   Andrick answered “no” to Plaintiff’s counsel’s question

          whether he felt manipulated in any way while doing the

          photo identification. Id. at 25.

    73.   To questions from Defendant’s counsel if any police officer

          suggested to Andrick to circle Lozada-Manzano based on his

          impression that Lozada-Manzano looked most alike to one of

          the robbers, Andrick stated “Well, there were several cops

          that went there to suggest.” Id. at 13.


9 Sadie’s deposition shows that she confirmed that both her signature and
Andrick’s appeared in the February 14, 2013 photo array identifying Lozada-
Manzano as one of the robbers. (Docket Nos. 132-4 at 17-18; 127-18).
     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 19 of 43
Civil No. 15-2601 (RAM)                                                       19


  74.   Andrick’s deposition does not show whether either party

        requested a follow up or clarification to this reply. Id.

  75.   Andrick stated he believed his mother was with him when

        police officers showed him the lineups and he identified

        Lozada-Manzano as one of the robbers. Id. at 10, 12.

  Alondra’s Identification of Lozada-Manzano

  76.   On April 8, 2013 at 4:35 p.m., Alondra identified Lozada-

        Manzano in a photo lineup. (Docket No. 127 ¶ 88).

  77.   Alondra described the disguises that covered the robbers’

        faces   to   the   agents.   One   of   the   robbers   had   a     cap,

        sunglasses and gloves, the other seemed to have a t-shirt

        covering his face. This was described to the agents every

        time (more than once) they went to interview her. Id. ¶

        78.

  78.   Alondra testified that the robber with a cap told her to

        “shut up[,]” pointed a gun at her and then she understood

        it was a holdup. (Docket No. 132-2 at 3).

  79.   Alondra testified that she circled Lozada-Manzano’s face

        because she “always said that that was the one that looked

        more like him [the robber] to [her].” Id. at 4.

  80.   She   testified    that   she   told    the   agents   that   she   was

        uncertain about her identification of Lozada-Manzano, but

        she circled his picture because he was the one “that looked

        alike the most.” Id. at 4-5, 13-14.
       Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 20 of 43
Civil No. 15-2601 (RAM)                                                     20


     81.   During her deposition, she confirmed that she circled

           Lozada-Manzano’s picture and that it was her initials on

           top of the picture and her mother’s signature. Id. at 5.10

     82.   She stated that none of the agents ever talked to her alone

           or without her mother. Id. at 14-15.

     83.   She also stated that the agents did not suggest to her that

           Lozada-Manzano was one of the possible robbers. Id. at 9.

     84.   Alondra answered “no” to questions from Plaintiffs’ counsel

           whether she talked with her family about who participated

           in the robbery. Id. at 12.

     85.   Alondra was accompanied by her mother when she circled

           Lozada-Manzano’s picture. Id. at 4.

     Sadie’s Testimony as to Lozada-Manzano’s Identification

     86.   Sadie testified in her deposition that she was interviewed

           on several occasions by police officers and that they came

           with a set of photographs of potential suspects several

           times. (Docket No. 132-4 at 9-10, 13-14).

     87.   She also testified that she was interviewed two to three

           times by SAUSA Soto at the federal building in Hato Rey.

           (Docket No. 127 ¶ 81).

     88.   During her deposition, Sadie replied “yes” to Defendant’s

           counsel’s question whether her son and daughters “circled


10Sadie’s deposition shows that she confirmed that it was her signature and
Alondra’s in the April 8, 2013 photo array identifying Lozada-Manzano as one of
the robbers. (Docket Nos. 132-4 at 18-20; 127-19).
     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 21 of 43
Civil No. 15-2601 (RAM)                                                 21


        the face of that person […] because for them it was the

        person who most resembled the person that committed the

        crime at [Mr. Caloca’s] house.” (Docket No. 132-4 at 20-

        21).

  89.   Sadie also replied “yes” to Defendant’s counsel’s question

        regarding whether the same person was circled in all three

        photo arrays signed by her children. Id. at 21.

  90.   She replied “yes” to the same counsel’s question whether

        the photos were in a different order and if “It’s the same

        person, but in a different order of photos?” Id.

  91.   Sadie answered “no” to questions from Defendant’s counsel

        whether “at the times that you were with your children and

        the police, did anybody from the police force your children

        to lie?” Id. at 26.

  92.   Sadie answered “no” to Plaintiffs’ counsel’s question “Did

        any of the agents, federal agents, when they were showing

        you the pictures, did they ever, at any time, pointed out

        or suggested to you that anyone of those people, persons

        in the pictures, committed the crime?” Id. at 38.

  93.   Sadie answered in the affirmative “exactly” to the same

        counsel’s questions whether the “identification was freely

        and voluntary by [her] children.” Id.
     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 22 of 43
Civil No. 15-2601 (RAM)                                                            22


  Continuation of Criminal Investigation of Lozada-Manzano

  94.   On May 22, 2013, FBI Special Agent Fernando Oliva (“Agent

        Oliva”) testified before the Grand Jury. (Docket No. 127-

        23).

  95.   SAUSA Soto presented Agent Oliva as a witness before the

        Grand Jury. Id. at 2.

  96.   Agent    Oliva     testified     therein   that     three   (3)    robbers

        invaded the house. (Docket No. 127 ¶ 102).

  97.   Agent Oliva stated that Lozada-Manzano was identified as

        the third assailant. Id. ¶ 103.

  98.   He also stated that Lozada-Manzano was the robber who put

        a gun to Jadie’s head. Id. ¶ 105.

  99.   On   May    22,    2013,    a    Federal   Grand    Jury    returned      an

        Indictment        against    Lozada-Manzano        charging    him       with

        violations to 18 U.S.C. § 2119 (1) and 2) (carjacking;

        aiding and abetting) and 18 U.S.C.§ 924(c)(1)(A)(ii) and

        2) (use of a firearm during and in relation to a crime of

        violence;     aiding       and   abetting)    for    carjacking      of    a

        Mitsubishi Montero during a home invasion. (Docket Nos.

        127 ¶ 108; 131 ¶ 7).

  100. Lozada-Manzano’s        then      Counsel     Luis    Rivera    Rodriguez

        (“Counsel Rivera”) filed several motions in criminal case

        13-292     (DRD)    requesting     exculpatory      material      from    the

        prosecution. (Docket No. 127 ¶ 111).
     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 23 of 43
Civil No. 15-2601 (RAM)                                                 23


  101. On June 5, 2013, United States Magistrate Judge Camille

        Vélez-Rivé held a Detention Hearing; after SAUSA Soto’s

        proffer, particularly as to the positive identification by

        the three (3) minors, the Court ordered the detention of

        Lozada-Manzano without bail. (Docket No. 131 ¶ 8).

  102. On July 5, 2013, SAUSA Soto filed an Informative Motion as

        to availability of discovery material. Id. ¶ 9.

  103. On July 8, 2013, SAUSA Soto provided Lozada-Manzano with

        the first discovery package, which included photographs,

        fingerprints results, PRPD reports, FBI reports, notes and

        photo lineups, among other documentary evidence. Id. ¶ 10.

  104. On October 29, 2013, Defendant filed a Motion to Suppress

        grounded on the alleged “unbelievable” identification made

        by two (2) of the minor witnesses. Id. ¶ 11.

  105. On December 4, 2013, the Government opposed the Motion to

        Suppress stating that Lozada-Manzano had failed to evince

        that the photographic lineups conducted by the PRPD were

        unreliable and failed to show that the PRDP officers had

        no probable cause to arrest. Id.

  106. In a March 12, 2014 meeting between SAUSA Soto and Counsel

        Rivera, he informed her, for the first time, of a possible

        alibi defense. SAUSA Soto advised counsel of her duty to

        investigate the merits of the alibi defense because it is
     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 24 of 43
Civil No. 15-2601 (RAM)                                                  24


        standard operating procedure to follow-up on the possible

        merits of that defense. Id. ¶ 12.

  107. On March 13, 2014, Lozada-Manzano declined to be debriefed

        by SAUSA Soto about his alibi defense. Id. at ¶ 13.

  108. On March 13, 2014, United States Magistrate Judge Camille

        Vélez-Rivé granted a request for emergency bail by Lozada-

        Manzano. (Docket No. 127 ¶ 121).

  109. On March 31, 2014, Counsel Rivera filed a Notice of Alibi

        Defense on behalf of Lozada-Manzano. (Docket No. 131 ¶ 14).

  110. On May 6, 2014, the United States Attorney’s Office through

        SAUSA Soto requested dismissal of the criminal case against

        Lozada-Manzano    without   prejudice    “in   the   interest   of

        justice.” (Docket Nos. 127 ¶ 124; 131 ¶ 15).

  111. On   May   7,   2014,   United   States   District    Judge   Daniel

        Dominguez granted the dismissal of the indictment against

        Lozada-Manzano. (Docket No. 127 ¶ 125).

                          IV. APPLICABLE LAW

     The FTCA provides “a limited congressional waiver of the

sovereign immunity of the United States for tortious acts and

omissions committed by federal employees acting within the scope

of their employment.” Díaz-Nieves v. United States, 858 F.3d 678,

683 (1st Cir. 2017) (citation omitted). Under the FTCA, the United

States may be held liable as if it were a private individual in

similar circumstances. See 28 U.S.C. § 1346(b)(1); see also Solis-
     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 25 of 43
Civil No. 15-2601 (RAM)                                                   25


Alarcon v. United States, 662 F.3d 577 (1st Cir. 2011) (quotation

omitted). While the FTCA exempts intentional torts from sovereign

immunity, it expressly allows the following actions to be brought

against the United States: “assault, battery, false imprisonment,

false arrest, abuse of process, or malicious prosecution” arising

out of “acts or omissions of investigative or law enforcement

officers of the United States Government.” Abreu-Guzman v. Ford,

241 F.3d 69, 75 (1st Cir. 2001) (quoting 28 U.S.C. § 2680(h)).

Actions brought pursuant to the FTCA are governed by the “law of

the place” where the alleged tortious act or omission occurred.

See Escalera-Salgado v. United States, 911 F.3d 38, 40 (1st Cir.

2018) (citing 28 U.S.C. § 1346(b)(1)). Given that the alleged

malicious prosecution occurred in Puerto Rico, Puerto Rico law

controls.

     A successful claim for malicious prosecution in Puerto Rico

requires that plaintiff show: “(1) that a criminal action was

initiated or instigated by the defendants; (2) that the criminal

action terminated in the favor of plaintiff; (3) that defendants

acted   with   malice   and   without   probable   cause;   and   (4)   that

plaintiff suffered damages.” Dominguez v. Figueroa Sancha, 373 F.

Supp. 3d 333, 344–45 (D.P.R. 2019) (quotation omitted). The First

Circuit has reiterated that the third element is two separate

elements given that “plaintiff must show both that the defendant
     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 26 of 43
Civil No. 15-2601 (RAM)                                                      26


acted with malice and that he acted without probable cause.” Díaz-

Nieves, 858 F.3d at 688 (quotation omitted) (emphasis in original).

        In the context of malicious prosecution, Puerto Rico courts

define probable cause as “a suspicion founded upon circumstances

sufficiently strong to warrant a reasonable man in the belief that

the charge is true.” Abreu-Guzman, 241 F.3d at 75 (quotation

omitted). Courts have also held that the determination of probable

cause    “does   not   depend   upon   whether   or   not   the   offense   was

committed, but on the belief of the accuser in the truth of the

charge made by him.” Díaz-Nieves v. United States, 128 F. Supp. 3d

449, 456 (D.P.R. 2015), aff'd, 858 F.3d 678 (1st Cir. 2017)

(quotation omitted) (emphasis added). Moreover, the United States

Supreme Court has held that “[a]n indictment fair upon its face,

and returned by a properly constituted grand jury, conclusively

determines the existence of probable cause and requires issuance

of an arrest warrant without further inquiry.” Paret-Ruiz v. United

States, 2014 WL 12726063, at *3 (D.P.R. 2014) (quoting Gerstein v.

Pugh, 420 U.S. 103, 117 n. 19 (1975)); see also Gonzalez Rucci v.

U.S. I.N.S., 405 F.3d 45, 49 (1st Cir. 2005) (“Generally, a grand

jury indictment definitively establishes probable cause.”) An

exception to this rule arises only when “law enforcement defendants

wrongfully obtained the indictment by knowingly presenting false

testimony to the grand jury.” Gonzalez Rucci, 405 F.3d at 49

(emphasis added).
      Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 27 of 43
Civil No. 15-2601 (RAM)                                                    27


      In terms of malice, Puerto Rico courts compare this concept

with bad faith. See Barros-Villahermosa v. United States, 642 F.3d

56, 59 (1st Cir. 2011). This means that plaintiff must show that

the   accusation   brought    by   defendants   against   them   was     “(1)

capricious and (2) without a rational basis.” Díaz-Nieves, 858

F.3d at 457 (quotation omitted). Sister courts within the First

Circuit have also defined malice as “any wrong or unjustifiable

motive” which “may be inferred from a lack of probable cause.”

Campbell v. Casey, 166 F.Supp.3d 144, 153 (D. Mass. 2016). Failure

to prove any of the elements of malicious prosecution described

above is dispositive. See Barros-Villahermosa, 642 F.3d at 59.

                               V. ANALYSIS

      Here, Defendant agrees that Plaintiffs meet three of the four

elements of malicious prosecution, namely the first, second and

fourth elements. (Docket No. 131 at 17). A criminal action was

instigated against Lozada-Manzano in the form of Criminal Case No.

13-cr-0292. Id. The action terminated in his favor because the

case was dismissed without prejudice. Id. Moreover, Defendant

acknowledges that Lozada-Manzano suffered damages from his ten-

month imprisonment. Id. The remaining third element, i.e. whether

defendants acted with malice and without probable cause, is the

central issue in the case at bar.

      Plaintiffs aver in their MSJ that when prosecuting Lozada-

Manzano, the United States and its agents acted maliciously and
     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 28 of 43
Civil No. 15-2601 (RAM)                                                       28


without    probable    cause      by   falsifying      evidence,    withholding

exculpatory evidence, and lying to the Grand Jury to secure an

indictment against him. (Docket No. 126 at 8). They posit, for

example,   that   Defendant       fabricated    Task   Force   Officer   Lester

Perez-Difre’s false official statement alleging a change in the

hour of the home invasion and carjacking so that the Government

could then place Lozada-Manzano at the scene of the crime and

indict him for those crimes. Id. at 6. Plaintiffs also claim that

Agent Oliva presented false information as part of his testimony

before the Grand Jury. Id. Further, they state that Defendant

failed to disclose exculpatory evidence including “fingerprint

analysis, knowledge that the robbers were masked, the doubts that

the identifying minors had about the identification, the amount of

robbers    present    and   the   fact   that   the    prosecutor    knew   that

plaintiff Lozada was not present at Country Club, Carolina during

the robbery.” Id.

     In its Cross-MSJ, the Government generally maintains that

Plaintiffs have failed to prove that its agents acted with malice

and without probable cause. (Docket No. 131 at 18-19). Defendant

mainly avers that at the time of the Plaintiff’s indictment in

2013, it had “robust probable cause” stemming from the three

identifications of Lozada-Manzano by the minor victims. Id. at 23.

Defendant contends that after the indictment, the investigation

continued its course until Lozada-Manzano’s then counsel, Counsel
     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 29 of 43
Civil No. 15-2601 (RAM)                                                   29


Rivera, presented an alibi on March 2014. Id. at 22. For reasons

stated below, the Court agrees with Defendant.

  A. Probable Cause

     Throughout    their   MSJ,   Plaintiffs    main   theory    is     that

Defendant’s reliance on the three minor victims’ identification of

Lozada-Manzano to establish probable cause is misguided. This in

part because Mr. Caloca and Sadie, the adult victims interviewed

as part of the criminal proceedings against Lozada-Manzano, could

not identify the robbers. (Docket No. 126 at 17 and 24). Plaintiffs

also highlighted the fact that the minors purportedly voiced

concerns to the agents conducting the photo arrays as to their

identifications of Lozada-Manzano. Id. at 17. These concerns were

allegedly never notified to Lozada-Manzano’s counsel during the

criminal proceedings. Id. at 17-18. They also aver that the minors’

identifications were tainted by the fact that the robbers wore

masks, which was also supposedly never relayed to Lozada-Manzano’s

counsel at the time nor to the grand jury. Id. at 17-18, 24. Hence,

Plaintiffs claim that “the totality of the circumstances renders

the identification [of Lozada-Manzano] unreliable.” Id. at 17.

     1. The Government can rely on single eyewitness identification
        to make a finding of probable cause

     Simply because some of the victims were not able to identify

the alleged perpetrators, does not disqualify the identification

of Lozada-Manzano by the remaining minor victims. The First Circuit
     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 30 of 43
Civil No. 15-2601 (RAM)                                                     30


has held that the testimony of a single eyewitness suffices for a

criminal conviction. In United States v. Lanza-Vazquez, the First

Circuit stated that “[a] criminal conviction can rest on the

testimony     of     a single eyewitness.     Even   if   the    eyewitness's

testimony is uncorroborated and comes from an individual of dubious

veracity, it can suffice to ground a conviction.” United States v.

Lanza-Vazquez, 799 F.3d 134, 148 (1st Cir. 2015) (quoting Foxworth

v. St. Amand, 570 F.3d 414, 426 (1st Cir. 2009) (emphasis added).

     2. The number of robbers is irrelevant to this malicious
        prosecution claim

     The difference between the number of robbers does not make

the identification of Lozada-Manzano unreliable either. Most of

the victims stated there were two robbers in the home invasion and

carjacking. (Facts ¶¶ 1, 3, 11-12, 22 and 26). But at least one of

the victims, Andrick, testified in his deposition that he believed

there were more than two robbers. (Facts ¶¶ 65, 68). Hence, the

fact that Agent Oliva testified before the Grand Jury that there

were three robbers, not two, and with Lozada-Manzano being the

third robber, does not in itself show malicious prosecution on

behalf   of    the     Government.   (Facts    ¶¶    96-97).    This   alleged

discrepancy between the number of perpetrators also fails to create

a genuine issue of material fact sufficient to overcome summary

judgment. Ultimately, regardless of the number of perpetrators,

three minors positively identified Lozada-Manzano in the photo
     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 31 of 43
Civil No. 15-2601 (RAM)                                                  31


arrays. See e.g., Batson-Kirk v. City of New York, 2009 WL 1505707,

at *1 (E.D.N.Y. 2009)(holding in a malicious prosecution claim

pursuant to 42 U.S.C. § 1983 that “any dispute regarding the date

of one the assaults or the number of assailants does not raise a

genuine issue of material fact warranting trial.”)

     3. The victims’ ages do not automatically disqualify their
        photo identifications of Lozada-Manzano

     The Court is also not swayed by Plaintiffs skeletal argument

that the mere fact that the three victims were children renders

their identifications false positives. (Docket No. 126 at 18).

Plaintiffs claim that “[t]here are also memorable instances when

children   make   particularly     wild   accusations    that    are    not

sustainable by obvious facts such as identifying a person that was

masked and that more incredibly was already under custody.” Id.

Yet these conclusory allegations, without more, “offer no support

for the proposition that an identification is unreliable simply

because an eyewitness is young or inclined to trust the police.”

Robinson v. Cook, 706 F.3d 25, 35 (1st Cir. 2013). The fact that

Jadie, Andrick and Alondra were the only witnesses who identified

Lozada-Manzano and the fact that they were minors at the time of

their respective identification processes does not mean that their

identifications were inherently unreliable.

     Similarly, Plaintiffs’ argument that Jadie was alone at least

on one occasion with federal agents during the photo identification
      Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 32 of 43
Civil No. 15-2601 (RAM)                                                                  32


process       does    not,     by    itself,      suffice     to    show        that    her

identification of Lozada-Manzano was tainted. (Fact ¶ 60). All

three minor victims testified in their depositions that they were

not     coerced      into     selecting    Lozada-Manzano          as     one     of    the

perpetrators of the robbery. (Facts ¶¶ 57-58, 61, 72 and 83). Cf.

Oliva    v.    Hedgpeth,       600   F.   Supp.     2d   1067,     1083    (C.D.       Cal.

2009), aff'd sub nom. Pineda Oliva v. Hedgpeth, 375 F. App'x 697

(9th Cir. 2010) (finding that the photographic identification by

a six-year old was unreliable due to the detective's leading

questions which caused the witness’s withdrawal of her first

selection and the detectives' praise for the minor’s selection

following her identification of another photograph in the array).

Moreover, at least one of the minor victims, Alondra, stated that

she did not discuss who participated in the robbery with her

family. (Fact ¶ 84). Thus, all the minor victims selected Lozada-

Manzano separately.

        All three minor victims testified that they were with their

mother when they circled Lozada-Manzano’s picture. (Facts ¶¶ 62,

75 and 85). Sadie also answered “no” to questions from Defendant’s

counsel if the Police ever forced her children to lie or if the

agents pointed out or suggested that the people in the photo arrays

had   committed       a   crime.     (Facts    ¶¶   91-92).      She    also     answered

affirmatively        to     Defendant’s   counsel’s       questions       whether      the
     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 33 of 43
Civil No. 15-2601 (RAM)                                                 33


identification of Lozada-Manzano by her children was “freely and

voluntary[.]” (Fact ¶ 93).

     4. The fact that the robbers wore masks and that the minor
        victims provided limited descriptions of the perpetrators
        does not necessarily lead to an unreliable identification


     The mere fact that the robbers were masked does not mean that

the victims’ identifications of Lozada-Manzano were automatically

unreliable either. The Court notes that at least one of the minors,

Alondra, testified that she remembered telling the agents she was

uncertain of her identification. (Fact ¶ 80). Yet, she also

testified that even if she was uncertain, she “always said that

that was the one that looked more like [the robber] to [her].”

(Fact ¶ 79). All the minors unequivocally stated that they picked

Lozada-Manzano out of the lineup because he was the one that looked

the most like the robber to them. (Facts ¶¶ 58, 69, 79-80). Andrick

even stated that “[f]rom the very beginning it was mentioned that

the persons were masked and that what [the victims] were going to

be circling were persons that somewhat looked like or were alike.”

(Fact ¶ 69). Sadie also testified that she believed her children

circled Lozada-Manzano because he was the assailant who most

resembled who they thought was one of the robbers. (Fact ¶ 88).

     Moreover, both the First Circuit and courts within the First

Circuit have upheld witness identifications of a perpetrator even

when the eyewitness’s opportunity to view assailants “was hampered
      Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 34 of 43
Civil No. 15-2601 (RAM)                                                         34


by the assailants’ intermittent use of masks and blindfolds.”

United States v. Rosser-Stewart, 2020 WL 1939718, at *3 (D. Mass.

2020) (quoting United States v. Garcia-Alvarez, 541 F.3d 8, 14

(1st Cir. 2008). Therefore, the alleged lack of disclosure to the

grand jury or counsel that the robbers were masked, does not make

Lozada-Manzano’s identification unreliable. (Docket No. 126 at 17-

18). Multiple Circuit Courts of Appeals have likewise found that

an identification of a defendant as someone who “looked like” or

resembled    the     perpetrator     was    sufficient   for     identification

purposes. See e.g., United States v. Brewer, 36 F.3d 266, 269–70

(2d   Cir.   1994)    (witnesses'     statements     that   defendant      robber

“resembled” or “looked like” one of the bank robbers did not make

the evidence insufficient); United States v. Smith, 563 F.2d 1361,

1363 (9th Cir. 1977), cert. denied, 434 U.S. 1021, (1978) (witness

statement that defendant “look[ed] like” the robber sufficient).

      Lastly, the Court recognizes that the victims’ description of

Lozada-Manzano is less than ideal. But, Jadie and Andrick also

testified    that      they    selected      Lozada-Manzano      because      they

recognized    a    part   of   the   face   not   covered   by   the   mask   and

sunglasses, the “shape of his head,” “shape of his face,” his

“facial characteristics” or his “factions.” (Facts ¶¶ 49-52 and

70). Several Circuit Courts of Appeals and District Courts have

held that an identification based on the shape of a person’s face,

limited facial characteristics or general build is reliable. See
     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 35 of 43
Civil No. 15-2601 (RAM)                                                  35


e.g., United States v. Bell, 812 F.2d 188, 192-93 (5th Cir.

1987) (evidence was sufficient to uphold identification of where,

barring some inconsistencies with defendant’s description, victim

identified   him   as   the   person   who   abducted   her   because   she

recognized his eyes through his ski mask); United States v. Domina,

784 F.2d 1361, 1370 (9th Cir. 1986) (pretrial identification was

not suggestive when witness was able to identify masked robber

because of the shape of his nose and face, part of his face not

covered by a mask, and his general build); Murray v. Steele, 2020

WL 4201425, at *6 (E.D. Mo. 2020)(holding that photographic and in

court identifications were reliable when an eyewitness identified

plaintiff by his “distinctive forehead” not covered during the

robbery); United States v. Clayborne, 425 F. Supp. 3d 1047, 1059

(E.D. Wis. 2019) (upholding photo identification of robber based

on “the shape of the head, skin complexion, shape of the nose,

style of facial hair, and physical build”); Garcia v. Uribe, 2009

WL 1464398, at *7-8 (C.D. Cal. 2009) (upholding identification

where defendant identified the robber even though he wore a hood

and bandanna and the victim could only see from his forehead to

the tip of his nose). Not informing Lozada-Manzano’s counsel or

Grand Jury that the robbers had worn masks does not invalidate the

identifications.
      Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 36 of 43
Civil No. 15-2601 (RAM)                                                      36


      5. Plaintiffs have not shown the photos in the photo arrays
         were placed in a suggestive order

      The Court notes that Sadie replied “yes” to questions from

Defendant’s counsel whether the same person was circled in all

three photo arrays signed by her children. (Fact ¶ 89). She also

replied “yes” to questions regarding whether the photos in the

arrays were in a different order and if it was the same person

just in different order. (Fact ¶ 90). Plaintiffs have not proffered

any admissible evidence of how the law enforcement officials

arranged the photo arrays in a suggestive manner. While neither

party has brought forth an analysis of the “suggestiveness” of the

photo-identification, the Supreme Court has outlined a two-step

analysis   for     deciding   whether   a     pretrial    identification     is

admissible. See Manson v. Brathwaite, 432 U.S. 98, 110 (1977);

Neil v. Biggers, 409 U.S. 188, 198-99 (1972). The first step in

the analysis is determining whether a photographic lineup was

impermissibly      suggestive.   Id.    The    second     step    consists   of

examining “whether under the totality of the circumstances the

suggestiveness is so pronounced that there is a serious likelihood

of   irreparable    misidentification.”       United     States   v.   Hilario-

Hilario, 529 F.3d 65, 71 (1st Cir. 2008). To conduct the second

step of this analysis, the Court should turn to the various factors

set out in Neil v. Biggers. See Neil, 409 U.S. at 199. Here,

however, the Court finds that the photo arrays signed by the minor
     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 37 of 43
Civil No. 15-2601 (RAM)                                                    37


victims were not impermissibly suggestive. Hence, the court need

not address the application of the individual Biggers factors as

required by the second step. The District of Puerto Rico has held

that “if and only if, [the] court finds that the first prong is

satisfied, is it to address the second prong of the test.” United

States v. Pomales Arzuaga, 2017 WL 10360081, at * 4(D.P.R. 2017),

report and recommendation adopted, 319 F. Supp. 3d 578 (D.P.R.

2018) (quoting United States v. Jackman, 837 F.Supp. 468, 470 (D.

Mass. 1993)). Without more than the conclusory allegations stated

above, the Court finds that the photographic identification of

Lozada-Manzano was reliable and could be used to determine probable

cause to indict Lozada-Manzano.

     Lastly, the First Circuit has previously discussed whether

photographic identification supported a finding of probable cause

in a Bivens claim for malicious prosecution without utilizing the

Braithwaite framework. See Abreu-Guzman, 241 F.3d at 74. Instead,

“the best course is to continue to weigh probable cause […] by

asking whether a given piece of information—including an allegedly

unreliable identification—is trustworthy enough that a reasonably

prudent person would rely on it in forming a belief about the

suspect's   conduct.”     Cook,   706   F.3d   at   34.   Here,   the   Court

ultimately finds that a reasonably prudent person would consider

the photo arrays trustworthy enough to rely on them when finding

probable cause to indict Lozada-Manzano.
     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 38 of 43
Civil No. 15-2601 (RAM)                                                   38


  B. Malice

     Similarly, the Court also finds that Plaintiffs have failed

to show that Defendant, or any related actor, acted with malice

during   the   criminal    proceedings    against   Lozada-Manzano.      The

Government conducted three photo identification procedures on

three different dates with three minors who all circled Lozada-

Manzano. The positive identifications by the minors established a

sufficient basis to seek an indictment against Lozada-Manzano.

  1. The negligent investigation          claim   against   defendant    was
     already dismissed

     The   Court   notes   that   the    supposed   improper   conduct    by

Defendant’s    agents   currently   being    alleged   by   Plaintiffs   is

practically identical to their original negligent investigation

claim, which the Court already dismissed. (Docket No. 38 at 2).

The District Court made an analogous finding in Díaz-Nieves v.

United States. See Díaz-Nieves, 128 F. Supp. 3d at 458. In Díaz-

Nieves, also a malicious prosecution case under the FTCA, the Court

held that “the theory of improper conduct now pressed by plaintiffs

is essentially identical to the theory underlying their negligent

investigation claim, which the court previously dismissed.” Id.

The Court also explained that the plaintiffs “basically claim that

the government should have done a better job identifying the right

corrupt corrections officer. […] Plaintiffs have not alleged facts

indicating that the FBI acted with the intent to harm [Diaz
     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 39 of 43
Civil No. 15-2601 (RAM)                                                          39


Nieves], but merely that they suffered harm” due to an alleged

failure to identify the correct corrupt officer. Id.

     Plaintiffs’        claims    of   negligent     investigation      in    their

Complaint stemmed from the same factual allegations as those

related to the malicious prosecution claim. Plaintiff averred that

“[t]he   named      defendant     in   this    action   and    the   negligently

supervised    FBI     agents     continued    to   impede   the   liberation    of

plaintiff Lozada-Manzano, even knowing of his innocence.” (Docket

No. 1 at 10). They further held that “[t]he agents maliciously and

negligently and with willful disregard of due care, influenced the

children   into       wrongly    identify[ing]      [Lozada-Manzano]     as    the

perpetrator      of    the   crime     at    Urbanización     Country   Club    in

Carolina[.]” Id. at 11. Lastly, they claimed that “the United

States of America, by its employees and supervisors, carelessly

and negligently failed to maintain proper investigative techniques

that if correctly applied to the case at hand would have exculpated

plaintiff Lozada-Manzano from all criminal guilt above and beyond

reasonable doubt.” Id. at 12.

  2. The Collective Knowledge Doctrine is inapplicable

     In another attempt to show malice by Defendant’s agents,

Plaintiffs’ MSJ also posits that “the collective knowledge of law

enforcement officers involved in the investigation (including the

prosecutor), viewed objectively, did not establi[sh] probable

cause to indict the defendant.” (Docket No. 126 at 5). In essence,
     Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 40 of 43
Civil No. 15-2601 (RAM)                                                           40


they claim that knowledge of T.F.O. Pérez-Difre’s false statement

as to hour of the home invasion and carjacking is attributable to

all law enforcement agents involved in the criminal proceedings

against Lozada-Manzano. Id. The First Circuit has explained that

the collective knowledge doctrine applies “[w]here law enforcement

authorities are cooperating in an investigation ... the knowledge

of one is presumed shared by all.” Solis-Alarcon, 662 F.3d at 581

(quoting Illinois v. Andreas, 463 U.S. 765, 771 n. 5, (1983)).

However, other Circuit Courts have held that “the doctrine has

traditionally been applied to assist officers in establishing

probable   cause—not     to   impute    bad   faith   to    one    member   of   an

enforcement team on the basis of another member's knowledge.”

Savino v. City of New York, 331 F.3d 63, 74 (2d Cir. 2003) (emphasis

in original) see also Stukes v. City of New York, 2015 WL 1246542,

at *7 (E.D.N.Y. 2015)(stating in a malicious prosecution case under

42 U.S.C. § 1983 that “possible negligence in failing to discover

or forward exculpatory evidence is insufficient to rebut the

presumption created by the indictment.”). Thus, Plaintiffs cannot

rely on the alleged actions of T.F.O. Pérez-Difre to show that the

Prosecutor had no probable cause for Lozada-Manzano’s indictment.

     The   record   on    summary      judgment   does     not    show   that    the

Government agents or the Prosecutor were aware of the alleged

falsified evidence and used it when making their determinations as

to the existence, or lack thereof, of probable cause. Furthermore,
      Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 41 of 43
Civil No. 15-2601 (RAM)                                                    41


Plaintiffs have failed to proffer admissible evidence showing that

SAUSA Soto had the alleged exculpatory evidence before commencing

the   criminal    proceedings     and   the   indictment   against   Lozada-

Manzano. Even assuming arguendo that SAUSA Soto did have the

alleged   exculpatory       evidence,    Plaintiffs   “have     provided   no

evidence that it was withheld from the grand jury.” Diaz-Nieves,

128 F. Supp at 449 (emphasis added). Other Circuits Court of

Appeals have also held that “it is the prosecutor, and not the

defendant police officers, ‘who ha[s] the discretion and authority

to decide what evidence to present to the grand jury,’ and the

prosecutor ‘[is] under no duty to present every item of arguably

exculpatory      evidence   in   seeking   an   indictment.’”    Burgess   v.

DeJoseph, 725 F. App'x 36, 39–40 (2d Cir. 2018) (quoting Savino,

331 F. 3d at 75). Therefore, here just as in Díaz-Nieves, “[i]t is

[Plaintiffs] burden to prove government misfeasance sufficient to

defeat the presumption of probable cause generated” by Lozada-

Manzano’s indictment. Diaz-Nieves, 128 F. Supp at 449. Here, as in

that case, “[n]o reasonable juror could infer from the current

record that the grand jury received tainted information regarding”

Lozada-Manzano’s identity. Id. The First Circuit has reiterated

that “[t]hough the district court must ‘interpret the record in

the light most hospitable to the nonmoving party, reconciling all

competing inferences in that party's favor,’[…] the nonmovant has

a corresponding obligation to offer the court more than steamy
      Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 42 of 43
Civil No. 15-2601 (RAM)                                                             42


rhetoric and bare conclusions.” Lawton v. State Mut. Life Assur.

Co.   of    Am.,    101   F.3d     218,   222–23     (1st   Cir.    1996)   (internal

quotations and citations omitted) (emphasis added).

        Plaintiffs    seem    to    conflate     malice     and    negligence   under

Puerto Rico law. Puerto Rico law is clear that malice “should be

perfectly      alleged      with     facts,     and    never      with   mere   legal

conclusions, without even establishing the facts they are derived

from.” Diaz-Nieves, 128 F. Supp. 3d at 458 (quotation omitted).

Here,      Plaintiffs     have   failed    to    proffer      sufficient    facts   or

corroborating evidence to show that SAUSA Soto or Defendant’s

agents acted without a rational basis in indicting Lozada-Manzano.

                                       VI. CONCLUSION

        The record on summary judgment shows that: (1) the Government

acted without malice, and (2) probable cause existed to indict

Lozada-Manzano. Because failure to prove any of the elements of

malicious prosecution is dispositive, the Court DENIES Plaintiffs’

Motion      Requesting       Summary      Judgment      and     Plaintiff’s     [sic]

Uncontested Material Facts and of Law at Docket Nos. 126 and 127

and   GRANTS       Defendant’s      Answers     to    Plaintiff’s    Statements     of

Uncontested Material Facts, Opposition to Plaintiff’s Motion for

Summary Judgment and Cross Motion For Summary Judgment at Docket

No. 131. Lastly, even assuming arguendo that Plaintiffs’ state law

1802 and 1803 claims could be asserted independently of their

federal FTCA claim of malicious prosecution, the state law claims
      Case 3:15-cv-02601-RAM Document 144 Filed 03/19/21 Page 43 of 43
Civil No. 15-2601 (RAM)                                                  43


are   hereby   dismissed    with   prejudice    for   the   same   reasons

underpinning dismissal of the FTCA claim. Judgment dismissing this

action with prejudice shall be entered accordingly.

      IT IS SO ORDERED.

      In San Juan, Puerto Rico, this 19th day of March 2021.

                                            S/ RAÚL M. ARIAS-MARXUACH
                                           United States District Judge
